Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing From: Barry, Ann M Sent: Friday, March 02, 2007 9:17 AM To: Freedman, Eric Subject: FW: PAS U.S. OPPORTUNITY FUND OF FUNDS bond number 82126554 - Proof of payment Eric, Below is the e-mail from Chubb for proof of payment on the PAS U.S. Opportunity Fund of Funds bond that we need to file with the sec. Ann From: Hilda Batlle [mailto:Hilda_Batlle@aon.com] Sent: Friday, March 02, 2007 9:03 AM To: Barry, Ann M Subject: PAS U.S. OPPORTUNITY FUND OF FUNDS bond number 82126554 - Proof of payment Ann, Please see below for your file. Feel free to contact me with any questions, many thanks. Hilda M. Batlle Aon Center | Financial Services Group 55 East 52nd Street 33rd Floor, New York, NY 10055 USA Tel: (212) 441-1669 Fax: (847) 953-2639 Cell: (646) 207-5441 Email: Hilda_Batlle@ars.aon.com CONFIDENTIALITY STATEMENT: This email message, including any attachment(s), contains information that may be confidential. This information is intended only for the use of the individuals or entities listed above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or action taken in reliance on the contents of these documents is strictly prohibited. If you have received this information in error, please notify sender immediately and arrange for the return or destruction of these documents. Forwarded by Hilda Batlle/NY/ARS/US/AON on 03/02/2007 09:02 AM lpostler@chubb.com To: Hilda Batlle cc: jekaye@chubb.com, jtam@chubb.com 03/01/2007 11:47 AM Subject: Re: PAS U.S. OPPORTUNITY FUND OF FUNDS bond number 82126554 - Proof of payment Chubb has received the premium payment for PAS U.S. OPPORTUNITY FUND OF FUNDS bond number 82126554, policy period 12/19/2006 to 02/14/2008. Lauren Postler Specialty Underwriting Associate DFI (212)612-2746 lpostler@chubb.com
